NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-3929-19

ELENA GONZALEZ,

          Plaintiff-Respondent,

v.

RICK CUTTRELL, Custodian of
Records for the Township of Neptune,

          Defendant,

and

TOWNSHIP OF NEPTUNE,

     Defendant-Appellant.
________________________________

                   Argued October 14, 2021 – Decided October 28, 2021

                   Before Judges Haas and Mawla.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Monmouth County, Docket No. L-0461-18.

                   Michael R. Burns argued the cause for appellant
                   (Marmero Law, LLC, attorneys; Michael R. Burns, on
                   the briefs.)
            Donald F. Burke argued the cause for respondent (Law
            Office of Donald F. Burke, attorneys; Donald F. Burke
            and Donald F. Burke, Jr., on the brief).

PER CURIAM

      Defendant Township of Neptune appeals from the Law Division's May 11,

2020 order granting plaintiff Elena Gonzalez's application for counsel fees and

costs following the Township's denial of her request for an investigation report

under the Open Public Records Act (OPRA), N.J.S.A. 47:1A-1 to -13, and the

common law.      We affirm substantially for the reasons set forth in the

comprehensive written decisions rendered by Judge Lisa P. Thornton on August

1, 2018, May 9, 2019, and May 11, 2020.

      The parties are fully familiar with the procedural history and facts of this

matter and, therefore, we need only recite the most salient details here.

Beginning in 2006, the Township employed plaintiff as a police officer. In 2013,

plaintiff and a second officer filed complaints against the Township with the

Equal Opportunity Employment Commission, alleging discrimination, sexual

harassment, and a hostile work environment. In response, the Township retained

Gregory K. Turner Consulting and Investigations L.L.C. (Turner) to

independently investigate plaintiff's claims.     Plaintiff cooperated with the

investigation.


                                                                            A-3929-19
                                        2
         In January 2014, Turner completed its investigation and prepared a written

"investigation report." The Township refused to give plaintiff a copy of the

report.

         On January 18, 2018, plaintiff submitted a written request to the

Township's Custodian of Records for a copy of Turner's investigation report

under OPRA and the common law. On January 24, 2018, the Custodian denied

plaintiff's request. In his denial letter, the Custodian stated that the report was

exempt from disclosure under OPRA because it concerned a sexual harassment

complaint. See N.J.S.A. 47:1A-1.1. The Custodian also alleged the report

constituted attorney work product. The Custodian did not address plaintiff's

common law claim.

         On February 6, 2018, plaintiff filed a complaint against the Township and

the Custodian. Plaintiff again asserted she was entitled to access the Turner

report under OPRA and the common law. She also sought counsel fees and

costs.

         Defendants filed an answer to the complaint, and Judge Thornton

scheduled oral argument for April 2, 2018. However, shortly before the hearing

date, the parties notified the court they were attempting to resolve the case. On

April 10, 2018, the parties executed a consent order under which the Township


                                                                             A-3929-19
                                          3
agreed to give plaintiff a copy of the Turner report with redacted names and

personal identifiers.

      However, the parties did not resolve the issue of plaintiff's request for

counsel fees. Plaintiff sought fees under "the catalyst theory" recognized by our

Supreme Court in Mason v. City of Hoboken, 196 N.J. 51, 57 (2008).

      In our recent decision in Gannett Satellite Info. Network, LLC v. Twp. of

Neptune, 467 N.J. Super. 385, 411-12 (App. Div. 2021), we summarized the

Court's holding in Mason as follows:

            In [Mason,] . . . the Court considered whether the
            plaintiff was entitled to attorney's fees when a
            government agency voluntarily disclosed records after
            the plaintiff filed a lawsuit claiming a right to access to
            the records under OPRA and the common law. The
            Court adopted the "catalyst theory" and held that
            requestors are "entitled to attorney's fees under OPRA
            . . . when they can demonstrate: (1) 'a factual causal
            nexus between [the] litigation and the relief ultimately
            achieved'; and (2) 'that the relief ultimately secured by
            [the requestor] had a basis in law.'"

            [Id. at 411 (second, third, and fourth alterations in
            original) (quoting Mason, 196 N.J. at 76).]

      We then noted that the Mason Court

            commented that "[t]he parties ha[d] not addressed at
            length whether the question of attorney's fees merits
            different treatment in an action brought under the
            common law[,]" and that "[a]bsent an apparent,
            theoretical basis for such a distinction, we conclude that

                                                                           A-3929-19
                                        4
            the catalyst theory applies to common law suits as
            well."

            [Ibid. (alterations in the original) (quoting Mason, 196
            N.J. at 79).]

      The parties in Gannett disagreed whether this language in Mason

constituted "dicta or a definitive holding that attorney's fees are available to a

plaintiff that successfully pursues a common law right of access." Id. at 412.

However, we held that our court was

            required . . . to follow the decisions of the Supreme
            Court, and in Mason the Court stated that in a case
            involving the common law right of access, attorneys'
            fees may be awarded under the catalyst theory unless
            there is "an apparent, theoretical basis" for declining to
            apply that theory.

            [Ibid. (citing Mason, 196 N.J. at 79).]

      Judge Thornton applied these principles and determined plaintiff could

recover her counsel fees and costs under the catalyst theory. Turning to the first

prong of the Mason test, the judge found "there [was] a factual causal nexus

between plaintiff's complaint and [the Township's] decision to disclose the

report." The judge explained:

            Initially, defendants denied plaintiff's request. While
            defense counsel claims in his belated certification[] that
            he was "personally involved in discussions with the
            Township committee [. . .] with respect to release of the
            Turner [r]eport" in January of 2018, there is no

                                                                            A-3929-19
                                        5
            indication that these discussions occurred before
            plaintiff's request to the custodian on January 18th. At
            no time before plaintiff filed the complaint on February
            8, 2018, did defendants offer to provide access. More
            importantly, the court was not advised that the parties
            were discussing resolution of the matter until April
            2018, on the eve of the hearing. Finally, because
            plaintiff's right to obtain the internal investigation is
            well settled, it is unclear why defendants objected to
            disclosure when the request was made by way of the
            common law right of access.

      In concluding that plaintiff also satisfied the second prong of the Mason

test, Judge Thornton determined that the Turner report was exempt from

disclosure under OPRA because it was "information generated by or on behalf

of public employers or public employees in connection with any sexual

harassment complaint filed with a public employer . . . ." See N.J.S.A. 47:1A-

1.1. However, the judge found that plaintiff had a right to the report under the

common law right to access public records.

      In so ruling, Judge Thornton stated:

            There should be little doubt that access should have
            been provided based on the common law. The "Turner
            [r]eport" was created at defendants' request, to evaluate
            plaintiff's allegations. Plaintiff was encouraged to
            cooperate with Mr. Turner and submit to an interview
            based on assurances that the investigation would be
            performed by an "independent" third party.
            Examination of the report is essential to evaluate if [the
            Township] provided "an effective avenue to complain"
            about harassment or contributed to the alleged harm

                                                                          A-3929-19
                                        6
            caused "through its negligence, intent, or apparent
            authorization of the harassing conduct." [Lehman v.
            Toys 'R' Us, 132 N.J. 587, 623-24 (1996)]. As the
            [Supreme] Court concluded in [Payton v. NJ Tpk.
            Auth., 148 N.J. 524, 541 (1997)], confidentiality
            supports the public interest to maximize reporting of
            sexual harassment.

            [(footnote omitted).]

The judge continued:

            However, the scourge of abuse will continue unabated
            if the claims of victims are defeated because access to
            evidence is denied. On the facts of the present case,
            plaintiff's need for disclosure far outweighs the public's
            need for confidentiality. Any harm that could result
            from disclosure can be mitigated by a protective order
            to redact the names of witnesses or other pertinent
            information. Payton, 148 N.J. at 559.

      The Township moved for reconsideration, which Judge Thornton denied

on May 9, 2019. The judge reviewed plaintiff's attorney's billing records and,

on May 11, 2020, ordered the Township to pay plaintiff $9405 in counsel fees

and $325.07 in costs. This appeal followed.

      On appeal, the Township raises the same contentions it unsuccessfully

presented to Judge Thornton. It argues that "the trial court's decision to award

legal fees under the common law was in error and should be reversed." We

disagree.



                                                                          A-3929-19
                                        7
      The standards governing our review of a trial judge's decision on an

application for counsel fees and costs are well established. As we stated in

Gannett, "the award of attorney's fees under the common law is committed to

the sound discretion of the trial court, after consideration of all relevant factors."

467 N.J. Super. at 412. A trial court's award of counsel fees "will be disturbed

only on the rarest occasions, and then only because of a clear abuse of

discretion." Rendine v. Pantzer, 141 N.J. 292, 317 (1995).

      Applying these principles, we discern no basis for disturbing Judge

Thornton's determination that plaintiff could recover her counsel fees and costs

under Mason's catalyst theory. Like Judge Thornton, we find no "apparent,

theoretical basis" for declining to apply that theory to plaintiff's common law

claim. Mason, 196 N.J. at 79. The judge's findings are fully supported by the

record and her legal conclusions are unassailable.

      Affirmed.




                                                                                A-3929-19
                                          8